DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka (U.S. Pub. No. 2008/0033627).
Regarding claims 1 and 16, Tanaka discloses A controller for estimating an operating speed of a turbocharger (fig. 1, ECU 70) that has a compressor (91) with an air inlet and an air outlet, the compressor feeding compressed air to a downstream throttle (46) that provides a throttled air flow to an air intake manifold (41) of an engine, the controller configured to receive: 
a compressor air flow signal (61) that represents a measure of air flow through the compressor; 
a compressor air inlet pressure signal (63) that represents a measure of pressure at the air inlet of the compressor; 
an intake manifold pressure signal (fig. 6, Pm from intake pipe model M15 and paragraph 103) that represents a measure of pressure at the air intake manifold of the engine; and 
a throttle signal (64) that represents the throttle position of the throttle; 
wherein the controller includes a processor (71) and a memory (ROM 72 and RAM 73) having instructions stored therein that are executable by the processor to: 
estimate an air pressure at the air outlet of the compressor (fig. 6, Pic and paragraph 136) using a throttle model (fig. 6, Throttle Model M11 used in a loop together with the intercooler model M14 and the intake pipe model M15, paragraphs 71-72) expressed as a continuous function; 
estimate an operating speed of the turbocharger using a turbocharger model (fig. 6, first air model M10 which utilizes the input signal from the throttle sensor 64 and the first compressor model M13) expressed as a continuous function obtained by fitting compressor map data; and 
provide one or more control signals to control an operation of the turbocharger and/or the engine in response to the estimated operating speed of the turbocharger (fig. 4, klfwd and paragraph 102 are controlling fuel injection).
Regarding claim 2 which depends from claim 1, Tanaka discloses wherein the throttle model is expressed as a continuous function including a throttle discharge coefficient modeled as a function of the throttle command signal (fig. 6).
Regarding claim 3 which depends from claim 1, Tanaka discloses wherein the turbocharger model further references a measure of temperature of the air at the air inlet of the compressor (62 and paragraph 133).
Regarding claim 4 which depends from claim 1, Tanaka discloses wherein the throttle model further references a measure of temperature of the air at the throttle (paragraph 136).
Regarding claim 5 which depends from claim 1, Tanaka discloses wherein the throttle model further references the measure of air flow through the compressor (fig. 6 m13 feeds into m11).
Regarding claim 6 which depends from claim 1, Tanaka discloses wherein a charge air cooler (45) is interposed between the air outlet of the compressor and the downstream throttle, wherein the throttle model also models the effects of the charge air cooler (fig. 6 relies on the model of the cooler for the throttle model to operate).
Regarding claim 7 which depends from claim 1, Tanaka discloses wherein the throttle model further references a measure of temperature of the air in the throttle, wherein the measure of temperature is taken downstream of the charge air cooler and upstream of the throttle (paragraph 104 the measure is the estimation of the intercooler section which extends to the throttle).
Regarding claim 8, Tanaka discloses 8. An air inlet system for use with an engine having an intake manifold, comprising: a turbocharger that has a compressor with an air inlet and an air outlet, the air outlet feeding compressed air therefrom; a throttle downstream of the turbocharger and upstream of the intake manifold; a plurality of sensors; a controller for estimating an operating speed of the turbocharger, wherein controller is coupled to the sensors and receives each of: a compressor air flow signal that represents a measure of air flow through the compressor from a first sensor; a compressor air inlet pressure signal (61) that represents a measure of pressure at the air inlet of the compressor from a second sensor; an intake manifold pressure signal that represents (this word broadens this limitation to not require a third sensor only the reading or estimation which this reference does by modeling the system paragraph 103) a measure of pressure at the air intake manifold of the engine from a third sensor (61, 62, 63 are used in order to produce the model); a throttle signal (64) that represents the throttle position of the throttle; wherein the plurality of sensors includes at least the first, second and third sensors, and the controller comprises a processor and a memory having instructions stored therein that are executable by the processor to: estimate an air pressure at the air outlet of the compressor using a throttle model expressed as a continuous function; estimate an operating speed of the turbocharger using a turbocharger model expressed as a continuous function obtained by fitting compressor map data; and provide one or more control signals to control an operation of the turbocharger and/or the engine in response to the estimated operating speed of the turbocharger (The limitations of this claim have been addressed above in claim 1).
Regarding claim 9 which depends from claim 8, Tanaka discloses wherein the controller is configured to receive a temperature signal from a fourth sensor (62) providing a measure of temperature of the air at the air inlet of the compressor, and the instructions stored in the memory are such that the temperature of the air at the air inlet of the compressor is also used to estimate the operating speed of the turbocharger.
Regarding claim 10 which depends from claim 8, Tanaka discloses wherein the controller is configured (the controller is configured to take the readings from the temperature sensor upstream so as to model the temperature downstream) to receive a temperature signal (62) from a fourth sensor providing a measure of temperature of the air at the throttle, and the instructions stored in the memory are such that the temperature of the air at the throttle is also used to estimate the operating speed of the turbocharger.
Regarding claim 11 which depends from claim 8, Tanaka discloses wherein the third sensor is a Manifold Air Pressure (MAP) sensor (The model produces the pressure of the manifold).
Regarding claim 12 which depends from claim 8, Tanaka discloses wherein the second sensor is a pressure sensor located at the air inlet of the compressor (as cited above).
Regarding claim 13 which depends from claim 8, Tanaka discloses wherein the first sensor is a flow sensor located upstream of the air inlet of the compressor (61 is a flowmeter).
Regarding claim 14 which depends from claim 8, Tanaka discloses wherein the throttle signal is a throttle command signal (the throttle is commanded as well as a sensor that detects its position).
Regarding claim 15 which depends from claim 8, Tanaka discloses wherein the instructions stored in the memory are such that the throttle model is expressed as a continuous function including a throttle discharge coefficient modeled as a function of the throttle signal (the model continuously calculates).
Regarding claim 17 which depends from claim 16, Tanaka discloses wherein the estimating the operating speed of the turbocharger is also based on a measure of temperature of the air at the air inlet of the compressor (62 and paragraph 133).
Regarding claim 18 which depends from claim 16, Tanaka discloses wherein the estimated operating speed of the turbocharger is also based on a measure of temperature of the air at the throttle (paragraph 136 models and uses this temperature).
Regarding claim 19 which depends from claim 16, Tanaka discloses wherein the estimated operating speed of the turbocharger is also based on a measure of temperature of the air at the air inlet of the compressor and a measure of temperature of the air at the throttle (paragraph 136 models and uses this temperature and 62).
Regarding claim 20 which depends from claim 16, Tanaka discloses further comprising estimating an air pressure at the air outlet of the compressor using a throttle model expressed as a continuous function of the throttle signal (addressed in claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747